Name: 76/620/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 20 July 1976 appointing Judges and an Advocate-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-07-27

 Avis juridique important|41976D062076/620/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 20 July 1976 appointing Judges and an Advocate-General to the Court of Justice of the European Communities Official Journal L 201 , 27/07/1976 P. 0032 - 0032+++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 20 JULY 1976 APPOINTING JUDGES AND AN ADVOCATE-GENERAL OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES ( 76/620/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS THE TERMS OF OFFICE OF MR LECOURT , MR CAPOTORTI , MR DONNER , MR KUTSCHER AND LORD MACKENZIE STUART , JUDGES , TOGETHER WITH THOSE OF MR MAYRAS AND MR TRABUCCHI , ADVOCATES-GENERAL , ARE DUE TO EXPIRE ON 6 OCTOBER 1976 , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE 1 . THE FOLLOWING ARE HEREBY APPOINTED JUDGES OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 7 OCTOBER 1976 TO 6 OCTOBER 1982 INCLUSIVE : MR GIACINTO BOSCO , MR A . M . DONNER , MR HANS KUTSCHER AND LORD MACKENZIE STUART . 2 . THE FOLLOWING IS HEREBY APPOINTED ADVOCATE-GENERAL OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 7 OCTOBER 1976 TO 6 OCTOBER 1982 INCLUSIVE : MR FRANCESCO CAPOTORTI . DONE AT BRUSSELS , 20 JULY 1976 . THE PRESIDENT M . VAN DER STOEL